EXHIBIT 16.1 June 5, 2013 Securities and Exchange Commission treet, NE Washington, DC 20549 RE:United-Guardian, Inc. CIK# 0000101295 Dear Sir or Madam: Effective as of June 1, 2013 we are the successor to Holtz Rubenstein Reminick LLP (“HRR”), which was the independent registered public accounting firm of United-Guardian, Inc. (the “Company”). We have read the statements made by the Company pursuant to Item 4.01 of Form 8-K, which we understand will be filed with the Securities and Exchange Commission as part of the Form 8-K dated June 5, 2013. We agree with the Company’s statements concerning HRR and our Firm in such Form 8-K. Sincerely, /s/Baker Tilly Virchow Krause, LLP BAKER TILLY VIRCHOW KRAUSE, LLP
